                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

TYRONE SWIFT                                                                     PETITIONER
ADC #116284

v.                              Case No. 5:18-cv-115-KGB-JTR

WENDY KELLEY, Director of
Arkansas Department of Correction                                               RESPONDENT

                                            ORDER

       The Court has received the Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray (Dkt. No. 11). Plaintiff Tyrone Swift filed an objection to the

Recommended Disposition (Dkt. No. 12). After a review of the Recommended Disposition and

Mr. Swift’s objection, as well as a de novo review of the record, the Court adopts the

Recommended Disposition in its entirety (Dkt. No. 11). As a result, the Court dismisses with

prejudice Mr. Swift’s claims.

       The Court denies as moot Mr. Swift’s motion for status (Dkt. No. 13). The Court grants

Mr. Swift’s motion for copies and directs the Clerk of Court to send to Mr. Swift, along with a

copy of this Order and the accompanying judgment, a copy of the docket sheet in his case (Dkt.

No. 14). Mr. Swift may request copies of any other documents by requesting copies in a formal

written motion filed with the Court and referencing the document by its docket number or title, as

indicated on the docket sheet. Mr. Swift has informed the Court that his address has changed (Dkt.

Nos. 14, 15). The Court directs the Clerk to update Mr. Swift’s address on record to the most

recent address he has provided in Brickeys, Arkansas (Dkt. No. 15).

       The Court writes separately to address Mr. Swift’s objection (Dkt. No. 12). According to

the Recommended Disposition, Mr. Swift’s § 2254 petition for writ of habeas corpus is time-
barred, and Mr. Swift failed to demonstrate any basis for extending or overriding the limitations

period (Dkt. No. 11, at 15). Mr. Swift contends that, “the court construes Swift’s two motions

together as a timely Rule 37 petition, and they conducted a hearing, yet the state failed to provide

counsel to protect Swift’s rights[,] which has caused Swift’s time default.” (Dkt. No. 12, at 1). Mr.

Swift claims that “had the state afforded Swift counsel at his Rule 37 hearing[,] he would have

been able to generate the necessary evidence to prove his trial counsel was ineffective.” (Id., at 4).

He also claims that he meets the cause exception to the statute of limitations under § 2254 “by

having no counsel for his initial review.” (Id.)

       Rule 37.3 of the Arkansas Rules of Criminal Procedure states that, “the court may, at its

discretion, appoint counsel for the petitioner.” Ark R. Crim. P. Rule 37.3. Arkansas courts have

made clear that the court’s decision to appoint counsel for a Rule 37 petition is discretionary, not

mandated. See e.g., Lane v. Arkansas, 564 S.W.3d 524, 533 (2019); Williams v. Porch, 534

S.W.3d 152, 154 (2018); Detherow v. Arkansas, 476 S.W.3d 155 (2015); Viveros v. Arkansas, 277

S.W.3d 223, 225 (2008). Mr. Swift provides no basis upon which the Court might determine that

discretion was abused here. Furthermore, as Judge Ray explains in the Recommended Disposition

(Dkt. No. 11, at 10), a petitioner’s pro se status, lack of legal knowledge or resources, or any

confusion about the federal limitations period or state post-conviction law does not justify

equitable tolling. Gordon v. Arkansas, 823 F.3d 1188, 1195, n.4 (8th Cir. 2016). For these reasons,

the Court adopts the Recommended Disposition as its findings in all respects.

       It is therefore ordered that:

       1.      The Court adopts in its entirety the Recommended Disposition submitted by United

States Magistrate Judge J. Thomas Ray (Dkt. No. 11);

       2.      The Court denies Mr. Swift’s 28 U.S.C. § 2254 petition for writ of habeas corpus;



                                                   2
       3.      The Court dismisses with prejudice this case;

       4.      The Court declines to issue a certificate of appealability, see 28 U.S.C. §2253(c)(1)-

(2); Rule 11(a), Rules Governing § 2254 Cases in United States District Courts; and

       5.      The Court denies as moot Mr. Swift’s motion for status (Dkt. No. 13), grants Mr.

Swift’s motion for copies (Dkt. No. 14), and directs the Clerk to update Mr. Swift’s address of

record consistent with the notice he filed (Dkt. No. 15).

       It is so ordered this 27th day of January, 2020.



                                                      __________________________________
                                                      Kristine G. Baker
                                                      United States District Judge




                                                 3
